Citation Nr: 1607452
Decision Date: 02/25/16	Archive Date: 04/01/16

DOCKET NO. 07-20 441 ) DATE  FEB 25 2016 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES 

1. Basic eligibility for Department of Veterans Affairs (VA) benefits. 

2. Entitlement to service connection for bilateral hearing loss disability. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION 

Appellant represented by: James G. Fausone, Attorney at Law 


WITNESS AT HEARING ON APPEAL 

Appellant 


ATTORNEY FOR THE BOARD 

J. Hager, Counsel 


INTRODUCTION 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appellant served in the Massachusetts Army National Guard from January 1953 to June 1960, and in the United States Army Reserve until April 1961. 

This case initially came before the Board of Veterans' Appeals (Board) from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO informed the appellant that because he had not provided proof of service for his actual active duty dates, it was required to deny his claim for entitlement to service connection for bilateral hearing loss disability and tinnitus. In August 2009, the Board similarly denied the claim based on a lack of basic eligibility for VA benefits based on the absence of proof of the service requisite to establish veteran status and entitlement to compensation under VA law and regulations. In January 2010, United States Court of Appeals for Veterans Claims (the Court) granted a joint motion by counsel for the appellant and VA vacating the Board's decision and remanding the matter to the Board. In May 2010 and again in February 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development. 

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT 

The appellant served on multiple periods of active duty for training (ACDUTRA) between January 1953 and June 1960 as part of his National Guard service. 


CONCLUSION OF LAW 

Basic eligibility for VA benefits has been established to the extent that consideration of the remaining issues on appeal on the merits is warranted. 38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

Review of the claims file reflects that there is a document entitled National Guard Bureau Retirement Points Record indicating that the appellant served on multiple periods of active duty training (ACDUTRA) between January 1953 and June 1960 as part of his National Guard service. 

Under VA law and regulations, compensation is warranted for disability due to disease or injury suffered in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. A "veteran" is defined as a person who served in the active military, naval, or air service. 38 U.S.C.A. § 101(2). Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a). 

Thus, were the appellant to establish that he was disabled from a disease or injury incurred while he served on ACDUTRA, he would establish veteran status and entitlement to compensation. Consequently, the Board finds that the claims should be addressed on the merits, because the existence of the ACDUTRA service is sufficient to allow the appellant to establish veteran status and entitlement to compensation based on the documentary evidence already of record, without the need for additional documents or verification of service. 

To this extent, the appellant has met the requirements of basic eligibility for VA benefits. The Board notes that it makes no finding as to whether the appellant has established veteran status by showing that he has disability due to disease or injury incurred during ACDUTRA; such a finding can only be made after the development below is completed. 


ORDER 

To the extent indicated above, basic eligibility for VA benefits has been established. 


REMAND 

As noted, between January 1953 and June 1960, the appellant served on yearly two week periods of ACDUTRA. Thus, the appellant could establish veteran status and entitlement to compensation under 38 U.S.C.A. § 101(24)(B) by showing he was disabled from a disease or injury during ACDUTRA. The appellant has stated that he served in an anti-aircraft artillery battalion. The service records are consistent with this assertion, as both the National Guard and Reserve discharge documents contain the acronym ARTY, reflecting artillery. The Board finds the appellant's testimony in this regard to be competent and credible, and therefore finds that he suffered noise exposure and acoustic trauma during ACDUTRA. 

The appellant has also indicated that he has persistent or recurrent symptoms of hearing loss and tinnitus, which he attributes to a lack of ear protection during those years of loading and firing weapons. A letter from Better Hearing Centers of Florida indicates that the appellant's hearing was evaluated and hearing amplification was suggested. As the evidence thus indicates the presence of persistent or recurrent symptoms of disability that may be associated with the appellant's ACDUTRA service, and disability due to acoustic trauma during such service would establish entitlement to compensation and veteran status under VA laws and regulations as explained above, a remand for a VA examination is warranted as to the nature and etiology of any hearing loss and tinnitus. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The appellant should be asked to submit the appropriate authorization and release for the records of the Better Hearing Centers of Florida or to submit these records himself. 

In his January 2016 response to the Board's October 2015 letter requesting additional argument or evidence, the appellant's attorney requested that service connection for hearing loss disability and tinnitus be granted. He did not, however, cite any evidence indicating that the appellant meets the criteria for showing impaired hearing under 38 C.F.R. § 3.385 (2015) or cite any lay or medical evidence indicating a nexus between any current hearing loss disability or tinnitus and the appellant's ACDUTRA, as opposed to evidence showing acoustic trauma and noise exposure during such ACDUTRA, which the Board has found has been established. The Board will therefore remand the claims to obtain records and for a VA examination pursuant to the law and regulations cited above. 

Accordingly, the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.) 

1. Request that the appellant submit the appropriate authorization and release for the records of the Better Hearing Centers of Florida or that he submit these records himself. 

2. Schedule the appellant for a VA examination as to the nature and etiology of any current hearing loss disability and/or tinnitus. All necessary tests should be conducted. 

The claims file must be sent to the examiner for review. 

The examiner should first indicate whether the appellant meets the criteria for hearing loss disability under VA regulations and whether he has tinnitus. Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that either hearing loss disability, tinnitus, or both, are related to the noise exposure and acoustic trauma that would be expected from working with artillery in the manner described by the appellant for approximately two weeks each year from 1953 to 1961. 

A complete rationale should accompany each opinion provided. 

The examiner is advised that the appellant is competent to report his symptoms, treatment, and injuries, and that his reports of noise exposure should be accepted as credible. 

3. After the above development has been completed, readjudicate the claims for entitlement to service connection for hearing loss disability and tinnitus. If any benefit sought on appeal remains denied, furnish the appellant and his attorney a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112(West 2014). 


S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals 



